Order directing payment of surplus funds to the mortgagees, in accordance with section 1077-c of the Civil Practice Act, modified on the facts by striking from the second ordering paragraph the figures $805.55 and $2,732.75, and substituting in place thereof the figures $705.55 and $2,632.75 respectively; and by striking from the third ordering paragraph the figure $2,732.75, and inserting in place thereof the figure $2,632.75. As thus modified, the order is affirmed, with ten dollars costs and disbursements to respondents. Mo opinion. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.